KENNETH W. SHRUM, Judge.
This suit by Larry E. Cross against the City of Springfield, Missouri (“City”), seeks damages based on a theory of inverse condemnation. He claims City took his real estate for public use without fairly compensating him. Plaintiff alleges this taking occurred when a public drainage system failed to carry away surface water run-off that collected therein as a result of heavy rainfall; and, when the overflow escaped the confines of the drainage easement, the water damaged Plaintiffs residential property. City’s motion for summary judgment was sustained. This appeal by Plaintiff followed.
This is a companion case to Bettinger v. City of Springfield, 158 S.W.3d 814, 2005 WL 711877 (Mo.App.2005), No. 26391, decided and handed down by this court on March, 2005. The issues here are identical to those in Bettinger. Moreover, except for the parties plaintiff, the real estate involved, and the damage claimed, the relevant facts here are identical to those in Bettinger. Finally, the trial court error alleged here and the arguments made in support of those claims are identical to those in Bettinger. As a consequence, we opt to affirm the summary judgment entered in this cause for the reasons set forth in Bettinger. See, e.g., State ex rel. Dowdy v. Neill, 90 S.W.3d 469, 470 (Mo. banc 2002).
The judgment is affirmed.
PARRISH, P.J., and BARNEY, J., concur.